303 F.2d 745
UNITED STATES of America, Plaintiff-Appellee,v.Glenway Thomas REID, Defendant-Appellant.
No. 13576.
United States Court of Appeals Seventh Circuit.
June 1, 1962.

Suel O. Arnold, James P. O'Neill, Milwaukee, Wis., for defendant-appellant.
Louis W. Staudenmaier, Jr., Asst. U. S. Atty., Milwaukee, Wis., James B. Brennan, U. S. Atty., Milwaukee, Wis., for plaintiff-appellee.
Before DUFFY, KNOCH and SWYGERT, Circuit Judges.
DUFFY, Circuit Judge.


1
This is an appeal from a judgment of conviction entered after a verdict of a jury finding the defendant guilty. The defendant was charged in an indictment of having, on May 10, 1961, at Milwaukee, Wisconsin, forged the endorsement of the payees of a certain United States Treasury check in the amount of $109.89.


2
The Government based its case upon the testimony of two witnesses. The first was Richard Howe, a 20-year old male who was confined in the Oklahoma Reformatory, having been found guilty of forgery. Howe is the nephew of defendant.


3
The second witness was one George Koty, a 44-year old male whose residence at the time of the trial was the State Penitentiary at Waupun, Wisconsin.


4
Defendant's counsel urges a reversal on the ground there was no substantial evidence to support the jury's verdict; that the evidence was as consistent with the innocence of defendant as with his guilt.


5
The real basis for the argument upon behalf of defendant is that the Government relied upon the testimony of two convicted felons, and that one of these repudiated, at least, in part, a statement previously given to the Secret Service.


6
Howe testified that defendant asked him to forge an endorsement on the back of the check in question, and that he did so. He also testified he endorsed the name of Ed and Mary Taibl on the check in spite of the fact that the payees were named E. J. and M. B. Taibl, and that he did so upon the direction of the defendant.


7
Koty testified that on the previous evening he had been with defendant in a tavern, and that he asked defendant for a loan; that defendant told him he had a check to be cashed but that he had no cash on him. Koty testified defendant agreed to lend him $10 if he would cash the check. Other evidence of defendant's guilt was also received.


8
No complaint is made as to the instructions to the jury. The District Court gave a full explanation as to the consideration to be given to the testimony of an accomplice.


9
As the question of sufficiency of the evidence is raised, we must, of course, consider the evidence in the light most favorable to the Government. The jury was properly instructed as to the credibility of the witnesses. We think there was substantial evidence to support the jury's verdict, and we find no error.


10
At the trial, defendant was represented by an experienced trial lawyer of his own choice. On this appeal, this Court appointed Suel O. Arnold, Esquire, and James P. O'Neill, Esquire of the Milwaukee bar, to represent the defendant. This Court greatly appreciates the painstaking and able services which these two court-appointed attorneys have rendered.

Judgment of conviction is

11
Affirmed.